.JUDGE HARGIS
delivered the opinion of the court.
Waiving the effect of pleading to the merits by appellant ■after its motion to quash was overruled, we find that, by .section 73 of the Civil Code, “an action against a common •carrier, whether a corporatión or not, upon a contract to carry property, must be brought in the county in which the •defendant, or either of several defendants, resides, or in which .......the contract is made.”
The contract to carry the diamond stud for appellee was ■made with the appellant in the county of Woodford, and the action brought therein. And subsection 4, section 51, ■Civil Code, provides, that-“in an action brought pursuant to section 73 against a common carrier, the summons may be served......in the county wherein the action is brought upon the defendant’s chief officer or agent who .resides therein.”
The summons was served on the defendant’s agent, who was residing at the time in Woodford county, therefore the ■court below did not err in refusing to quash the service of the process on appellant, as it is admitted that it is a common carrier, and whether it is a corporation or partnership is immaterial.
Wherefore, the judgment is affirmed.